       Case 1:16-cr-00148-AJN Document 416 Filed 12/09/19 Page 1 of 1




                                                               1825 Foster Avenue, Suite I K
                                                                 Brooklyn, New York I 1230
                                                                            r
                                                                           t: 18) 783-3682
                                                                      e: ezra@spilkelaw.com
                                                                         www.spilkelaw.com


                                                    December 9, 2019

BYECF
Hon. Alison J. Nathan                            The status conference in this matter
United States District Court                     is hereby rescheduled to December
Southern District of New York                    10, 2019 at 12:00 p.m.
40 Foley Square
New York, New York 10007

Re:   United States v. Melissa Mercado, No. 16-CR-148 (AJN)

Dear Judge Nathan:

      Due to an urgent childcare issue, Ms. Mercado regrettably was unable to
attend the interim VOSR hearing scheduled for December 6, 2019. At the
suggestion of chambers, I write to advise the Court of times when the parties are
available this week. After conferring with counsel for the government and with
USPO Noah Joseph, the parties are available on Tuesday, December 10, at all times
except from 11:00 to 11:30 and from 3:00 to 3:30. Should the Court be unavailable
on December 10, the parties propose submitting to the Court additional availability
during the week of December 16. I thank the Court for its considerate attention to
this matter.

                             Respectfully submitted,



                                   Ezra Spilke

Cc:   AUSA Jason Richman
      Ms. Noah Joseph, USPO
